ORDER

PER CURIAM.
This is an appeal from an unlawful detain-er action brought by M & 0 Realty against Donald Bacon. The trial court entered judgment in favor of M & 0 Realty and awarded damages of $4,000.00. M & O Realty appeals, alleging that the trial court erred by not awarding damages in accordance with § 534.310, RSMo 1994, the unlawful detainer statute.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).